In an action to recover damages for the alleged conversion of the proceeds of certain bank accounts, the defendant Doris Olk appeals from a judgment of the Supreme Court, Kings County (Vaccaro, J.), dated September 8, 1989, which, upon an order of the same court dated August 17, 1989, granting summary judgment to the plaintiffs, awarded judgment in favor of the plaintiffs and against her in the principal sum of $26,584.81.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the order dated August 17, 1989, is *452vacated, and the plaintiffs’ motion for summary judgment is denied.
On September 6, 1985, Yetta Segal gave the defendant Doris Oik powers of attorney on four of Segal’s accounts at the Lincoln Savings Bank. On September 9, 1985, the subject accounts were closed and teller’s checks, representing the amounts on balance, were issued to Oik. Yetta Segal died on September 16, 1985.
In support of their motion for summary judgment, the plaintiffs alleged that the subject powers of attorney were fraudulently obtained by the defendant Oik, that they "may even have been forgeries” or that Oik violated her trust. While Oik’s conduct is certainly not above suspicion, the plaintiffs have failed to establish their cause of action sufficiently to warrant a court directing judgment as a matter of law (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967; Daliendo v Johnson, 147 AD2d 312, 317). Accordingly, summary judgment was not warranted on this record. Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur.